       Case 1:17-cr-00048-VEC Document 22
                                       21 Filed 11/08/19 Page 1 of 2


MEMO ENDORSED
           BUKH LAW FIRM, PLLC
                                                            Counselors at law
                      1123 Avenue Z, Brooklyn, New York 11235
                             Telephone: (718) 376 - 4766
                             Facsimile: (718) 376 - 3033
                             Email: honorable@usa.com
                                                                USDC SDNY
                             Web: www.bukhglobal.com            DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
 VIA ECF                                                        DATE FILED: 11/08/2019

 The Honorable Valerie E. Caproni
 United States District Judge
 Southern District of New York
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, New York 10007
                               November 8, 2019

           Re: United States v. Stanislav Vitaliyevich Lisov, 17
           Cr. 48 (VEC)

           Dear Caproni:


           Our firm represents Mr. Lisov in this case. The
 sentencing in this matter is scheduled for November 21, 2019 at
 10:00 a.m. According to Your Honor's Individual Rules, any
 sentencing letter should be filed two weeks before the
 sentencing, which was yesterday, November 7, 2019. Despite our
 best efforts, Defendant counsel has not able to collect all
 sentencing support letters from overseas family members and
 friends prior to the deadline. Additionally, Mr. Lisov informed
 us that he is still drafting his statement regarding his
 sentencing.

           As such, on behalf of Defendant, we respectfully
 request that the Court grant an extension to submit the
 Defendant's sentencing memorandum on or before November 12,
 2019.

           The government does not object to this request. Thank
 you for your consideration of this letter.

                             Respectfully,
Case 1:17-cr-00048-VEC Document 22
                                21 Filed 11/08/19 Page 2 of 2




                     /s/ Arkady Bukh
                     __________________________
                     Bukh Law Firm PLLC
                     Attorneys for Mr. Lisov
                     1123 Avenue Z
                     Brooklyn, NY 11235
                     (718) 376-4766
                     honorable@usa.com


                                              Application GRANTED.
                                              Defendant's sentencing submission
                                              is due November 12, 2019.


                                             SO ORDERED.



                                                                      11/08/2019
                                             HON. VALERIE CAPRONI
                                             UNITED STATES DISTRICT JUDGE




                              2
